Citation Nr: 0209074	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  98-16 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to assignment of a higher disability rating for 
service-connected status post condylotomy of mandible due to 
temporomandibular joint disease (TMJ), currently rated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1993 to 
October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in May 1998, a statement of the case was issued in 
September 1998, and a substantive appeal was received in 
October 1998.  


FINDING OF FACT

The veteran's service-connected status post condylotomy of 
mandible due to temporomandibular joint disease is manifested 
by complaints of constant pain with objective evidence of 
limitation of inter-incisal movement to approximately 2.7-cm 
(27-mm) with no evidence of severe nonunion of the mandible 
and no evidence of loss of approximately one-half use of the 
mandible.  


CONCLUSION OF LAW

The criteria for entitlement to assignment of a disability 
rating in excess of 20 percent for the veteran's service-
connected status post condylotomy of mandible due to 
temporomandibular joint disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, including §§  4.7, 4.150 and Code 9905 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, 
September 1997 VA examination report, and VA outpatient 
records.  As the record shows that the veteran has been 
afforded a VA examination in connection with her claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to assignment of a higher initial rating.  The 
discussions in the rating decision, statement of the case, 
and two supplemental statements of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  By letter dated in March 
2001, the RO outlined the assistance provisions of VCAA, 
notified her of the evidence necessary to prevail with her 
claim, and informed her of the types of evidence VA would 
obtain to assist her with her claim.  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

TMJ Claim

The present appeal involves the veteran's claim that the 
severity of her service-connected status post condylotomy of 
mandible due to temporomandibular joint disease (TMJ) 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of her 
TMJ is to be considered during the entire period form the 
initial assignment of the disability rating to the present 
time.  

The veteran's service-connected TMJ has been rated by the RO 
under the provisions of Diagnostic Code 9905.  Under Code 
9905, inter-incisal range from 21 to 30-mm warrants a 20 
percent rating and ranges from 11 to 20-mm warrants a 30 
percent rating.  

Turning to the record, the service medical records indicate 
that the veteran complained of myofascial pain.  An MRI in 
March 1996 revealed a dislocation of the mandible and a 
bilateral modified condylectomy was performed in June 1996.  

On VA examination in September 1997, the veteran complained 
that she could not open her mouth fully, which interfered 
with eating.  She also grinded her teeth and wore a mouth 
guard at night.  Because of her TMJ symptoms, she can no 
longer play the clarinet.  Evaluation demonstrated that her 
disability limited inter-incisal movement to approximately 
2.7-cm (27-mm).  There was tenderness in the 
temporomandibular fossa without crepitus, dentition was good 
without apparent excess wear.  The examiner commented that 
because of her TMJ symptoms post bilateral condylectomy, she 
was completely unable to play the clarinet and pursue her 
plans for a professional music career and music education.  
The veteran has constant pain for which she takes muscle 
relaxants.  Aside from trouble with eating, she did not have 
difficulty with her activities of daily living.  

VA outpatient records from December 1997 to December 2000 
show that the veteran was examined in April 1998 after 
complaining of chronic symptoms of discomfort in opening her 
mouth, eating, muscular pain, and tension.  Examination 
indicated normal lateral movement, no popping sound reported 
on movement and the muscles were not palpated.  Inter-incisal 
movement was 40-50-mm.  Examination in September 1998 noted 
mild left TMJ crepitus, but no clicking.  Inter-incisal 
movement was 35-mm.  In December 1998, the veteran was given 
a clear hard acrylic mandibular splint to wear at night after 
she wore off her soft acrylic splint due to bruxism.

The evidence shows some variability in the resulting inter-
incisal movement over the past several years.  Nevertheless, 
there do not appear to be any findings that such motion was 
limited to less than 27-mm.  Accordingly, the Board finds no 
basis for a rating in excess of 20 percent under Code 9905 at 
this time.  The Board acknowledges the veteran's long-term 
complaints of pain with movement of her mandible, and in 
reviewing the evidence the Board has considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The September 1997 VA 
examiner did note that the veteran had constant pain for 
which she takes muscle relaxants.  However, there has been no 
persuasive showing of additional functional loss due to pain 
that would further limit motion to less than 21 mm so as to 
result in a higher rating under Code 9905 or any other 
applicable Code. 

As for other diagnostic codes, the Board notes that there is 
no evidence of severe nonunion of the mandible to warrant 
application of Code 9903, nor is there evidence of loss of 
approximately one-half use of the mandible to warrant 
application of Code 9902.  

In sum, while the Board does not doubt that the veteran's TMJ 
disability are productive of impairment, the currently 
assigned 20 percent rating appears to contemplate the current 
degree of disability.  The veteran may always advance a new 
increased rating claim should the severity of her disability 
increase in the future.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  While the Board recognizes that the 
record demonstrates that the veteran can no longer purse a 
career playing the clarinet due to her service-connected TMJ 
disability, VA outpatient record in August 1998 showed that 
the veteran was successfully pursuing a career in nursing.  
Under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

